Mr. Justice Waterman delivered the opinion of the" Court. Appellant says : “ 1. The judgment is contrary to the law and evidence. II. The court below admitted improper evidence on behalf of appellee and over the objection of appellant. III. The court below excluded proper evidence offered by appellant. IY. The court below erred in giving to the jury the ten instructions, and each of them, on behalf of appellee.” As only the second is argued, the others, it is presumed, are abandoned. Testimony as to what the value of real property has been, is, and will be, and what damage, if any, is done to it by the construction of a railroad, is, in the nature of the case, almost entirely a matter of opinion, about which the judgment of competent men will, to some extent, vary. As to these matters, the opinion of experts is admissible. Ottawa Gas Light & Coke Co. v. Graham, 35 Ill. 346; Johnson v. Freeport and Miss. Ry. Co., 111 Ill. 413; Galena & Southern Wisconsin R. R. Co. v. Haslam, 73 Ill. 494; Lovell v. Drainage District, 159 Ill. 188; Spear v. Drainage Commissioners, 113 Ill. 632; Green v. City of Chicago, 97 Ill. 371; L. B. & M. R. Co. v. Winslow, 66 Ill. 221; C. P. & St. L. Ry. Co. v. Nix, 137 Ill. 143; Metropolitan & W. S. Elevated Ry. Co. v. Dickinson, 161 Ill. 22. The evidence was such that we do not think that the judgment should be reversed. The judgment of the Circuit Court is affirmed.